Bell, Justice.
When Terry Leach failed to appear at the call of his lawsuit for trial, counsel for defendant Aetna Casualty and Surety Co. (hereinafter, Aetna) moved to dismiss his complaint. The superior court granted the motion, dismissing the complaint “with prejudice for want of prosecution pursuant to OCGA § 9-11-41 (b).” The Court of Appeals reversed, on the ground that, under the 1982 amendment to OCGA § 9-11-41 (b), Ga. L. 1982, p. 784 (eff. Nov. 1, 1982), trial courts are no longer authorized by § 9-11-41 (b) to enter dismissals with prejudice for the failure of the plaintiff to prosecute. Leach v. Aetna Cas. &c. Co., 172 Ga. App. 785 (324 SE2d 494) (1984). We granted Aetna’s application for a writ of certiorari, in order to review the holding of the Court of Appeals. For the reasons stated in the Court of Appeals’ opinion, we agree with the court’s holding, and affirm.

Judgment affirmed.


All the Justices concur.

Repasky & Minin, Alexander J. Repasky, for appellee.